 554DECISIONSOF NATIONALLABOR RELATIONS BOARDC. W. F. Corporation and Retail Store Employees Un-ion Local No. 400,Retail Clerks International Asso-ciation,AFL-CIO. Case 5-CA-4710February 17, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND KENNEDYOn October 22, 1970, Trial Examiner Alvin Lieber-man issued his Decision in the above-entitled pro-ceeding,finding that Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom, andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Decision and asupporting brief. The Charging Party filed cross-ex-ceptions to the Decision, with a supporting brief anda brief in opposition to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.'The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent,C.W.F.Corporation,Bladensburg,Maryland, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.3'Respondent contends that the Trial Examiner committed prejudicialerror when he failed to grant Respondent's request for a continuance of thetrial after General Counsel amended the complaint to allege certain addition-al violations of Section 8(a)(1), relying principally on the decision of theU S Court of Appeals for the Fifth Circuit in Russell-NewmanMfg Co, IncvN L RB,370 F 2d 980,where the court reversed the Board's proceduralruling and remanded that case for a hearing on the employer's defense to theamended allegations To the extent that the Board'sdecision inRussell-Newmanis in conflict with the FifthCircuit'sdecision on this proceduralmatter,we respectfully disagree and adhere to the view set forth in ouroriginal decisionat 153 NLRB1312Moreover,the circumstances of theinstant case are readily distinguishable from those present inRussell-New-manIn that case,the employer'scounsel was not informed of GeneralCounsel's intention to offer amendments to the complaint at the hearingscheduled for a Monday until the precedingFriday Thecourt characterizedthe amendments as entirely new material,noting that the asserted facts uponwhich the amendments were based had arisenonly a few daysprior to thehearing The employer's defense was limited to an offer of proof made afterthe close of the hearingNone of these elements are present in the instant case Respondent wasnotifiedby the General Counsel of hisintention to amend the complaintapproximately two full working days prior to the scheduled hearing date Atthe Trial Examiner's request, the General Counsel refrained frompresentinghis case as to the amended portion of the complaint on the firstday of thehearing,July 15, 1970 The hearingreconvenedon July 16, at 1 30 p in. Atthe end of the day, the hearingwas recessedat Respondent's request, untilJuly 20,affording Respondent additionalopportunityfor investigation It isalso apparent that the amendments here,unlike thoseinRussell-Newman,aremerely additions to and refinements of the original complaint and are con-temporaneouswith the originalSection 8(a)(1) and (3) allegations All issueswere fully litigated and Respondent had ample time to investigateand pre-pare a defenseNo offer of proof was made Accordingly, we shall denyRespondent'smotion to reopen the hearing2Respondenthas exceptedto certaincredibilityfindingsmade by the TrialExaminer It is the Board'sestablishedpolicy not to overrule a TrialExaminer's resolutionswith respect to credibilityunless the clearpreponder-ance of all the relevant evidence convincesus that theresolutions wereincorrectStandardDry Wall Products, Inc,91 NLRB 544, enfd 188 F.2d362 (C A 3) We find no suchbasis fordisturbing the Trial Examiner'scredibilityfindings in this case3 In footnote40 of the TrialExaminer'sDecision, substitute "20" for "10"daysTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Trial Examiner: The trial in this pro-ceeding with all parties represented was held before me inWashington, District of Columbia, on July 15, 16, and 20,1970,1 uon the General Counsel's complaint 2 dated June5, 1970,pand respondent's answer. In general,the issueslitigated were whether respondent violated Section 8(a)(1)and (3) of the National Labor Relations Act, as amended(herein called the Act). Particularly, the questions for deci-sion are as follows:1.Did respondent violate Section 8(a)(1) of the Act byinterrogating employees concerning their attitude towardand relationship to, Retail Store Employees Union LocalNo. 400 (herein called the Union)?2.Did respondent further violate Section 8(a)(1) of theAct bythreatening to discharge employees for supportingthe Union?3.Did respondent violate Section 8(a)(3) and (1) of theAct by discharging an employee, David Stevenson?Upon the entire record,4 upon my observation of thewitnesses and their demeanor while testifying,and uponcareful consideration of the arguments made,and the briefssubmittedby theparties,5 I make the following:iAll dates subsequently mentioned without stating a year fall within 19702During the trial the complaint was amended in several respects Para-graph VI was renumbered as paragraph VI(a) and the following two para-graphs were addedV I(b)On or about March 21, 1970, Respondent,through its Store ManagerNathan Vogin, threatened employees with discharge if they signed unioncards or otherwise supported the UnionVI(c)On or about March 25, 1970, Respondent, through itsRegional Manag-er Morris Kottler,otherwise known as Moe Kay,and its Store ManagersNathan Vogin,George Hale and Charles Casper, unlawfully solicitedthe employees to revoke or withdraw union designation cards3The complaint was issued on a charge filed on March 30, 1970, by RetailStore Employees Union Local No 400Issued simultaneously is a separate order correcting obvious inadvertenterrors in the stenographic transcript of this proceeding5Although all the arguments of the parties and the authorities cited by188 NLRB No. 94 C. W. F. CORPORATION555FINDINGS OF FACT 6IJURISDICTIONRespondent, a Virginia corporation whose principal of-ficeand place of business is located at Bladensburg,Maryland, is engagedin Maryland and Virginia in the retailsale of radios, televisionsets,and electrical appliances. Dur-ing the year ending on June 4, 1970, a representative period,respondent's grossvolume of business exceeded $500,000.In the same period respondent purchased at its Bladensburgofficemerchandisevalued in excessof $50,000 from ven-dors located outside the State of Maryland and the Com-monwealth of Virginia. Accordingly, I find that respondentis engaged in commercewithin themeaning ofthe Act andthat the assertion of jurisdiction over this matter by theNational Labor Relations Board (hereincalled the Board)iswarranted.Catalina Island Sightseeing Lines,124 NLRB813, 815;Carolina Supplies and Cement Co.,122 NLRB 88,89.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithinthe meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA.IntroductionBriefly, this case concerns itself with events which oc-curred during the early days of a campaign mounted by theUnion to become the collective-bargaining representative ofrespondent's employees. These include, the complaint alleg-es, respondent's interrogation of, and threats to, employees;its solicitation of employees to revoke or withdraw uniondesignation cards; and the dismissal of an employee, DavidStevenson. The General Counsel and the Union contend 7that respondent's interrogation and threats coerced and re-strained employees in the exercise of rights guaranteed inSection 7 of the Act and were, therefore, violative of Section8(axl); that its solicitation of employees to withdraw theirunion designation cards was likewise violative of Section8(a)(1); and that Stevenson was discharged because of hisunion activities in contravention of Section 8(a)(3).8Taking issue with the General Counsel on all points, re-spondent flatly denies the complaint's allegations that itinterrogated and threatened employees. Respondent alsodenies that it solicited employees to withdraw their uniondesignation cards. Affirmatively, in this regard, respon&ntasserts,on brief, that employees, themselves, decided toseek the return of their cards; that respondent "renderedminor ministerial assistance"to them; and that the assist-ance thus rendered "did not amount to unlawful interfer-ence recognized by Section 8(a)(1) of the Act." Finally,respondent argues that Stevenson was not discharged be-cause of the support he gave to the Union but because heused vulgar language during a discussion with two supervi-sors and insulted one of them. This asserted ground forStevenson's discharge is attacked by the General Counsel asbeina pretext to mask respondent's violation of Section8(a)(3).B.Preliminary Findings 91.Respondent's businessUnder the trade name of Sun Radio respondent operatesretail stores at Baileys Crossroads and Tysons Corner, Vir-ginia, atMarlow Heights, Maryland, and at other loca-tions,10where, as already noted,it sellsradios, televisionsets,and electrical appliances. Similar merchandise is soldby respondent in departments leased from G-E-M, Inc.(herein called GEM), whose stores, like respondent's, arelocated in the District of Columbia metropolitan area.Respondent's employees who work in GEM'S stores arecovered by a collective agreement between GEM and theUnion. Respondent is not party to any collective agreementhaving applicability to its stores bearing the Sun Radiotrade name.Insofar as material, respondent's supervisory hierarchy,in descending order, consists of its vice president, generalmanager, store managers,assistantstoremanagers, andmanagers of departments in its stores. Joseph Warsaw isrespondent's vice president and Morris Kottler, also knownas Moe Kay, is respondent's general manager; Charles Cas-per, Nathan Vogin, and George Haje are, respectively, man-agers of respondent's stores at Baileys Crossroads, TysonsCorner, and Marlow Heights. David Turkow and oneHuntsberger are, respectively assistantmanagers ofrespondent's stores at Baileys Crossroads andMarlowHeights.Walter Seymour is manager of the small appliancedepartment at respondent's Tysons Corner store, and oneCarroll occupies a similar position at respondent's BaileysCrossroads store.them,whether appearing in their briefs ormadeorally during the trial, maynot be discussed in this Decision,each has been carefully weighed andstudied6Respondent'smotion to dismiss the complaint made at the conclusion ofthe teal,upon which decision was reserved,is disposed of in accordance withthe findings and conclusions set forth in this Decision7As the contentions of the General Counsel and the Union are, in themain,similar, unless otherwise indicated,they will be referred to hereinafteras theGeneral Counsel's contentionsIn pertinent part these sections provideSec 8(a) It shall be an unfair labor practice for an employer-(1) to interfere with,restrain, or coerce employees in the exercise ofthe rights guaranteed in section 7,(3) by discrimination in regard to hire or tenure of employmentto encourage or discourage membership in any labor organizationSection 7,insofar as relevant, statesSec 7 Employees shall have the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through repre-sentativesof their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection2.Respondent's check acceptance procedureFrequently respondent's customers tender checks, ratherthan cash, in payment for merchandise. When such a tenderismade respondent's salesmenare expected to follow cer-tain procedures designed to assist store managersand assist-ant store managers in deciding whether to accept or rejectthe check offered by a customer.As set forth in a memorandum 11 issued by Sol Fishman,9 The purposeof these findings is to furnish a frame of reference withinwhich to consider the factsrelating to respondent's alleged unfair laborpracticesand the conclusionsto which they may give rise To theextent thatthe contentions of theparties relatespecificallyto the findings made herethey will be treated here, although they may againbe considered in othercontexts10Respondent's stores atlocationsother than thosespecificallymentionedare not involved in this proceeding11Respondent's Exhibit (Resp Exh) 7 Thisdocument was issued onFebruary 10, 1970 Earlier memoranda to the same effectwere received inContinued 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent's comptroller, the check must contain the"name, address & telephone number of the purchaser [and]that sales ticket [number]." In addition, the customer mustshow the salesman his "drivers license and two `hard card'identifications"which may be credit cards or specifiedequivalents. If the store manager or his assistant, as the casemay be, is satisfied with these identifying documents, whichtogether with the check are brought to him by the salesmaninvolved in the transaction, and the customer's name doesnot appear on the store's "bad check list" the store manageror assistant manager initials the check, thus signifying itsacceptability.Upon a check's dishonor the manager of the store inwhich it was taken is required "to try to get the check madegood immediately." If the person who issued the check doesnot do so "within five days, the store manager is to send aregistered letter requiring an answer in three days, so that[respondent] can turn it over to the authorities.'The memorandum warns that "any deviation from theabove procedure will be cause for separation of employ-ment.' Tiotwithstanding this, Fishman, respondent's comp-troller, testified that "to [his] knowledge [no] manager hasbeen discharged because of the failure to observe the proce-dures set out on this memoranda [sic]."In similar vein, although as will appear more fully below,David Stevenson,12a salesmanin respondent's BaileysCrossroads store, was asked to reimburse respondent for adishonored check which he received from a customer, nowitness, including Morris Kottler and Charles Casper, re-spectively respondent's general manager and manager ofrespondent's Baileys Crossroads store, was able to remem-ber a similar request made by respondent of any other sales-man. In this regard, as stated by Gerald Eudailey, who atthe time of the trial wasassistantmanager of a departmentleased by respondent from GEM, he was informed by Cas-per that "it'sIrespondent's] policy that ... salesmen do nothave to absorb the bad checks.'3.The Union's organizingcampaignOn March 17, 1970, David Stevenson obtained from Al-bert Chavaree, the Union's organizingdirector, copies of abooklet issued by the Board entitled To protect the rightsof the public ... "13 and authorization cards. The next dayStevensonbrought this material into respondent'sBaileysCrossroads store, where he worked at the time, and distrib-uted them to employees. At Stevenson's solicitation about13 people, including David Turkow, the store'sassistantmanager, signed cards and returned them to him.Two days later, on Friday, March 20, the Union conduct-ed what was referred to during the trial as a "blitz" cam-aign to organizerespondent's employees. To this end, asChavaree testified, he "dispatched 10 organizers to gothrough every Sun Radio Store and distribute authorizationcards to all employees that were working on the floor at thattime."This organizing effort was almost immediatelybrought to the attention of Morris Kottler, respondent sgeneral manager.On the following day, after his discharge, which will bediscussed below in detail, Stevenson went to respondent'sTysons Corner store for the purpose of asking employees tosign unioncards.While he was so engaged, and after someevidence as Resp.Exhs. 8 and 9. Unless otherwiseindicated,the quotationsin the text are taken from Resp Exh 7.12Asalready mentioned,Stevenson's discharge is alleged in the complaintas having been violative of Section 8(a)(3) ofthe Act.13Resp.Exh. 11.six or seven employees had signed,Nathan Vogin,the man-agerof thestore,was informed of what Stevenson wasdoing.At thispoint Stevenson left the store.C.FactsConcerning Respondent's AllegedViolationof Section8(a)(1) and(3) of the Act1.Kottler's conversation with EudaileyOn March 21, 1970, with knowledge of the Union's"blitz" on the preceding day, Morris Kottler,respondent'sgeneral manager,went to respondent's Baileys Crossroadsstore, arriving before the store had been opened for bus-iness.His purpose in being there as he related was "to spendthe day, to hold [a sales]meeting,and to also take care ofa few problems."After thesales meeting,Kottler spoke to Gerald Eudaileythen employedas a salesman.14Kottler asked Eudailey whathe thought about the Union, whether he had signed a unioncard, and whether he had joined the Union. Upon beinginformed by Eudailey that he had signed a card, Kottlerrequested him to "withdraw [his] card," and told him thathe "could get fired over it."Kottler also inquired of Eudailey as to what he knew"about Stevenson and the Union." Kottler terminated theconversation by telling Eudailey "You know,Stevenson'sgoing to get fired today."15 As will appear below, Stevensonwas, in fact, "fired" later that day.2.Stevenson's dischargeDavid Stevenson was last hired by respondent in mid-February 1970. From that time until his discharge on March21, 1970, Stevenson worked in respondent's Baileys Cross-roads store as a major appliance salesman twoevenings aweek and Saturdays. Stevenson had previously been inrespondent's employ for about 10 months starting late in1966, and again from about April 1968 until about April1969. Each of these periods of employment were terminatedby Stevenson's resignation, made necessary by his atten-dance at the University of Maryland where he is still astudent.During Stevenson's latest tour of duty with respondent hewas compensated on a straightcommissionbasis. As put byCharles Casper, the manager of respondent's Baileys ross-roads store, Stevenson "was not wasting his time ... hemade some goodsales."Findings have already been made concerning the mannerin which Stevenson, before his discharge, assisted the Unionin its organizing campaign. He initiated the drive and wasthe Union's prime mover among respondent's employees. Itis patent that respondent was aware of these facts.On February 25, 1970, a customer to whom Stevenson14As previouslynoted,at the time of the trialEudaileywas the assistantmanager of a department leased by respondent from GEM15My findingsas to Kottler's conversation with Eudailey are based on, andthe quotations appearingin the text are taken from,testimonygiven byEudailey. I do notbelieve Kottler's denial that he talked with Eudailey abouttheUnionor about Stevenson.In creditingEudaileyover Kottler I havetaken into account not only thecomparative demeanor of the two witnessesas theytestified;Kottler's general evasiveness;and his apparent inability tofocus on,and give direct answers to, questions,undoubtedlycaused by hispoor health, but also the factthatEudaileywas giving evidence againstrespondent,althoughin respondent's employ as an assistant manager at thetime of the trial,and, therefore,was in a sense testifying under peril ofreprisalSeeGeorgia RugMill,131NLRB 1304, 1305,modified on othergrounds 308F.2d 89 (C.A. 5) I havealso taken into account in assessingEudailey's credibilitythe factthathis pretrial affidavit does not include allthe mattersas to which he testified C.W. F. CORPORATIONhad sold a television set offered him a check in the sum of$98.76 16 in payment. The identification furnished to Ste-venson by the customer consisted of a Howard Universitypass and another instrument the nature of which Stevensoncould not remember.When Stevenson brought the check to Casper, the storemanager,for approval Casper balked at accepting it be-cause the customer's identifying documents did not meetthe standards required by respondent for this purpose.However, Casper initialed and accepted the check uponStevenson's representation that although he was not "per-sonally ... acquainted with" the customer, he knew thecustomer; that the customer was "a teacher"; and that thecustomer was "good as gold."17The check was dishonored. After unsuccessfully trying tolocate its maker Casper was directed by Joseph Warsaw,respondent's vice president, to notify Stevenson that hewould have to reimburse respondent for the cost of themerchandise sold. On March 14 Casper requested Ste-venson to do so, but Stevenson refused.A few days later, on March 18, Stevenson inquired ofCasper, as Stevenson testified, if he "was in any trouble over[the] check," and Casper replied that he was not. Havingoverheard this conversation between Stevenson and Casper,Gerald Eudailey 18 put a similar question to Casper. Heasked Casper, as he related, whether Stevenson would "haveto pay for the check." Casper answered that he would nothave to do so because it was "company policy that .. .salesmen do not have to absorb . . . bad checks."As has already been found, Moms Kottler, Respondent'sgeneral manager,was at respondent's BaileysCrossroadsstore on March 21 and that, among other reasons, he wasthere "to ... take care of a few problems." One of these, asKottler testified, "involve[d] Mr. Stevenson [and] related toa bad check [which he intended] to try and rectify." Accord-ingly, upon Stevenson's arrival at about 11:30 a.m. Kottlerrequested him and Casper, the store manager, to attend aconference in a back room.19 Before that Casper had in-formed Kottler of Stevenson's earlier refusal to make thecheck good.When the three men gathered at the appointed placeKottler told Stevenson at the outset of their conversationthat unless he made "good this check ... and we'll work outterms on it [he was] going to be through .1120 Faced with thisalternative Stevenson "flared up" and said in a loud voice"I'll be damned [and an] s.o.b. if I'm going to pay that."Kottler asked Stevenson to "calm down," to talk in a lower16Resp. Exh 517My findings concerning the acceptance of thecheckare based on, andthe quotations appearing in the text are taken from,testimonygiven byCasper.Stevenson having admitted that his memory as to this event"is a littlevague,"I reject his versionof theincident to the extent that it differs fromCasper's1As will beremembered,Eudailey was then employed as a salesman inrespondent's Bailey Crossroads storeEach person present at this meeting gave an account of what took placethere Each account was different, both in emphasis and content.This, how-ever,is to be expected.Where anincident engenders high feeling,as was thecase concerning the matter here under consideration,the persons presentgenerally find it difficult,several months later, to reconstruct that event andarticulate with exactitude what transpired Casper, the store manager whowas generally a credible witness, was least involved in the discussion and was,therefore,more apt to remember what went on than the others For thisreason in making my findings as to what occurred at this conference I havein large part relied on the version givenby Casper,from whose testimony thequotations appearing in the text have been taken.Cf.Memcor,Inc,etc,162NLRB930, 931,938Where deemed warranted material differences in thethree accounts will be set forth in appropriate footnotes20Kottler denied making this statement557tone,and to"be a gentleman."At about this point in theirconversation Kottler said to Stevenson that he had beeninformed by Casper that Stevenson"told [him]to accept[the check] ...that the man was a teacher and that it wasa good check." Stevenson's rejoinder was that Casper was"a liar,"and that he was "not ... listening to any more ofthis s-."21 Immediately after he said this Stevenson wasdischarged by Kottler.During the trialKottlerand Casper,respectivelyrespondent'sgeneralmanager and the manager ofrespondent's Baileys Crossroads store,placed the termina-tion of Stevenson s employment on conflicting grounds.The former testified that he discharged Stevenson becauseof his behavior at the meetingjust described and not be-cause"he declined to pay[the]check."Casper, on the otherhand,stated that Stevenson was discharged"because hewouldn't even listen to the terms that[Kottler] wanted tomake with him insofar as this check was concerned."3.Vogin's threatsAs has been previously found, on March 21, 1970, afterhis discharge, David Stevenson went to respondent's TysonsComer store where he obtainedsignaturesto union authori-zation cards from employees who worked there. Upon beinginformed that cards were being signed, Nathan Vogin, thestoremanager,announcedto employees "that they werestupid forsigning thecards and that anyone that had signedthem would be fired as of thatevening."On the same da',or erhaps a few dayslater,Vogin toldclerks inthe store soffice "that theyweren't going tohave their jobs ... verylong if they signed that Union card."224.Employees'requestsfor the returnof their cards and related eventsWhen David Stevenson left respondent's Tysons Comerstore after obtaining signatures from employees to unionauthorization cards he was followed by Nathan Vogin, thestore's manager, who, outside the store, demanded that Ste-venson give back to the employees their signed cards. Ste-venson refused and Vogin returned to the store.Coming upon Martin Flynn, who was then employed inrespondent's Tysons Comer establishment, Vogin askedhim whether he had signed a card. Receiving an affirmativereply,Vogin told Flynn, as Flynn testified, that he was"dumb and stupid" for having done so, and ordered Flynnto "chase after" Stevenson and "get [his] and the otheremployees' cards back."Stevenson did not return the cards to Flynn. However, hetold Flynn that employees who wanted their cards couldobtain them by writing to the Union. Flynn gave this infor-mation to Vogin. Vogin's reaction was to tell Flynn, as thelatter related, that if he wrote a letter to the Unionrecuest-ing that his card be returned he "wouldn't be fired.'Voggiin, the manager of respondent's Tysons Comer store,also directly solicited other employees to write to the Unionfor their cards. In the process, two, Robert Shaw and JohnRuby were asked by Vogin whether they had, in fact, signedcards.Shaw, Ruby, and two other employees, June Clark andFlynn, who agreed to write such letters at Vogin's behest,ZIAlthoughStevenson denied that he used"any profanityor obscenity,"and that hecalled Casper"a bar,"he admitted that he told Kottler "thatCas,per's versionof thestoryand [his]differedsomewhat."2The quotationsappearing in the text are taken from testimony given byMartin Flynn and John Ruby,who worked in respondent'sTysons Cornerstore at the timein question.Bothappeared to becredible witnesses. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere giventhe Union's address, furnished with stationeryand certified mail forms, and asked to make copies of whatthey wrote. These employees did not provide the postage fortheir letters, nor did they mail them. Instead they handedthe letters and the copies to Vogin. The Union received theonals by certified mail.Inn addition to receiving letters by certified mail fromShaw, Ruby, Clark, and Flynn, the Union, by certified mail,received letters of like import from Walter Seymour andLois Schottler, who also worked in respondent's TysonsCorner store. Of these letters, all of which are in evi-dence,23 four are dated March 25, 1970, one bears the dateofMarch 26, and one the date of March 27.Two employees who at Vogin's urging wrote to the Unionseeking the return of their cards received help from him inpreparing their letters. Thus, as Flynn testified, Vogin, themanager of respondent's Tysons Corner store, "told [him]an approximation of what [he] should write [and] wascoaching [him]." In similar vein, Vogin showed Ruby theletter written by Walter Seymour, the manager of the smallappliance department of respondent's Tysons Corner store,and said, as Ruby related,Make up a letter like this andyou can pet your card back." Ruby did so, but, as he furtherstated, `just changed the wording in it a little."24While this was going on in respondent's Tysons Cornerstore employees in two other stores operated by respondentwere also being asked by representatives of respondent towrite letters to the Union requesting that the cards they hadsigned be returned. In this regard, one Carroll, the managerof the small appliance department in respondent's BaileysCrossroads store, inquired of Gregory Curti, a young part-timesalesman inthat department, as to whether he hadsigned a card. Curti told Carroll that he had done so. Curti,who appeared to be a credible witness, recounted that as hisconversation with Carroll continued, Carroll informed himthat his having signed the card "meansthat [he had] joineda Union which means that they can take dues out of yourcheck and . . . if the company goes on strike they can takeso much out of your pay to support the strike." Finally,Carroll said to him, as Curti further testified, "I think it's apretty good idea that you get our card back."After talking to Carroll, Curti asked Morris Kottler,respondent's general manager, how he could get his cardback. Kottler told him to write a letter to the Union at anaddress appearing on a piece of paper which Kottler gavehim and to make a carbon copy.Curti wrote such a letter 25 in the store and gave it togeth-er with the copy to Kottler26 Curti did not provide thepostage for his letter, nor did he prepare a certified mailform.In addition to Curti, Kottler spoke to other employees inrespondent's Baileys Crossroads store about the authoriza-tion cards they had signed. Among other things, Kottler toldthem that in order to withdraw their cards they would haveto write to the Union. Casper, the store's manager, gavethese employees stationery upon which they wrote theirletters and respondent supplied the postage and certifiedmail forms.Some of the letters thus written were given to Casper, whoturned them over to Kottler, respondent's general manager.23General Counsel's Exhibits(G.C Exhs) 5b, 5d, 5f, 5h, 5j, and 5124 The similarity of the two letters,G C Exhs 5b and 5f,ispatent25G.C. Exh 3e26My finding as to Curti'sdelivery of his letterand the copyto Kottlerisbased on testimony given by Curti and Casper,themanager ofrespondent's Baileys Crossroads store Kottler denied receiving Curti's letterIn view of the mutually corroborative nature of the evidence given in thisregardby Curtiand Casper,I reject Kottler'sdenialSome employees handed their letters to Kottler. Regardlessof whether he obtained the letters directly or from Casper,Kottler mailed to the Unionall letters seekingthe return oftheircardswrittenby employees who worked inrespondent's Baileys Crossroads store.The Union received six such letters by certified mail,including the one written by Curti. Except for Curti's, whichis undated, all the letters so received by the Umon are datedMarch 25.27Ira Bleetstein formerly worked for respondentas a sales-man in its Marlow Heights store. While so employed hesigned a union card. In response to an inquiry from oneHuntsberger, the assistant manager of the store,Bleetsteintold Huntsberger that he had done so.In the ensuing conversation in which George Haje, themanager of respondent's Marlow Heights store, participat-ed, Haje toldBleetstein,as the latter testified, how to " oabout getting the card returned, destroyed or nulled."Haje's advice to Bleetstein was that this could be accom-plished by writing to the Umon. Accordingly,Bleetstemwrote a letter to the Union, making a carbon copy in ac-cordance with Hake's further suggestion, asking it to "returnthe application card [he] filled out and signed ."2sBleetstem's letter was written on paper supplied by Haje.Bleetstein did not mail it, nor did he furnish the postage orprepare a certified mail form. This letter and five letters oflike import written by employees of respondent's MarlowHeights store, all bearing the date of March 25, were re-ceived by the Union by certified mail 29 Three of these 30appear to have been written on stationery in all respectssimilar to that on which Bleetstein's letter 31 was written.D.Contentions and Concluding Findings ConcerningRespondent's Alleged Independent Violationsof Section 8(a)(1) of the Act.1.Respondent's alleged interrogation and threatsRespondent has denied the complaint's allegation that itsagents interrogated and threatened employees. It havingbeen found that they did so, what remains for determinationiswhether the interrogation and threats were violative of theAct. As to this, much need not be said.Threats such as those uttered by Morris Kottler and Na-than Vogin, respectiveli respondent's general manager andmanager of respondents Tysons Corner store, to dischargeemployees for signing union authorization cards, are clearlyin contravention of Section 8(a)(1) of the Act.See, e.g.Borek Motor Sales, Inc,173 NLRB No. 155, enfd. 425 F.2d677 (C.A.7).Where, as here, interrogation of employeesconcerning theirsigningof the cards and their attitude to-ward the Union is associated with the discharge threats,"the threat[s], being intrinsically coercive, imparted a coer-cive nature to the interrogation."Edmhurg ManufacturingCompany,164 NLRB 121, 126, enfd. 394 F.2d I (C.A. 4).This being so, the interrogation by Kottler and Vogin, liketheir threats, is also within the ambit of Section 8(a)(1).3227 These lettersare in evidenceas G.C Exhs 3a, 3c, 3e, 3h, 3j, and 31, andwere written,respectively, by Claude Gilbert, Cheryl Munnerlyn, Curti,Anne Johnson, Mary Abell, and Rodney Ayers2'G C Exh 4c29 These letterswere received in evidenceas G.C Exhs4a, 4c,4e, 4g, 41,and 4k,and were written, respectively, by HarrietBeach,Bleetstem,ChristinePohl, Charles Proctor, George Bryant, and George Timms30G C Exhs 4g, 4i, and 4k31G C Exh 4c32 In view ofthis, it becomes unnecessaryto make findings concerning thenature ofthe interrogation carried onby Huntsberger, the assistant managerat respondent's Marlow Heightsstore,and by Carroll,the manager of the C.W. F. CORPORATIONAccordingly, I conclude that, by coercively interrogatingemployees concerning their attitude toward the Union andtheir signing of union authorization cards and by threaten-ing them with discharge for having signed such cards, re-spondent engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.2.Respondent's alleged solicitation of employeesto revoke or withdraw their union authorization cards"[I]t is a recognized form of unlawful interference for anemplo er to induce employees to sign statements repudiat-ing [a]union."Deutsch Company etc.,180 NLRB No. 1.Recognizing thisprinciple,respondent argues on brief thatit "did not ... solicit employees to revoke or withdraw theircards."Rather,respondent'sargument continues, after"employees had independently concluded [that this] shouldbe done,"its "general manager and various store managersrendered minor,ministerial assistance to several employeeswho wished to withdraw their union cards." Being persuad-ed by the evidence that respondent's management person-nel in factinduced and solicited employees to request theUnion to return their cards, I must reject respondent's con-tention.One need go no further in the record to arrive at thisconclusion than to take account of what occurred atrespondent's Tysons Corner store. There, Nathan Vogin,the manager of that store, threatened that employees whosigned cards would be discharged. He then, himself, tried toget the cards back from David Stevenson, at whose requestthey had been executed. Failing in this, he ordered MartinFlynn, an employee, to ask Stevenson to return the cards.this also failed, Flynn reported to Vogin that hehad been informed by Stevenson that employees could ob-tain their cards by writing to the Union. Hearing this, Voginmodified his threat. He told employees that they wouldn'tbe discharged if they wrote such letters.33 In addition, Voginactually assisted two employees in preparing their letters.Greater efforts on the part of an employer in soliciting andinducing employees to repudiate a union are difficult toimagine.Nor were respondent's activities in this regard limited toits Tysons Corner store. Inducement, albeit of a more subtlesort, to write to the Union asking that their cards be re-turned was also brought to bear by respondent on employ-ees in its Baileys Crossroads andMarlow Heightsestablishments.Although the evidence does not disclose that employeesat those stores were threatened, as were employees at Ty-sons Corner, respondent nevertheless made clear to them itsinterest in their writing such letters. Thus, an employee atrespondent's Baileys Crossroads store was told by the man-ager of his department that getting his card back was a"pretty good idea." At another of respondent's stores, theone located at Marlow Heights,a salesmanwas informed bythe store manager of the method by which his card couldbe "returned, destroyed or nulled."Notwithstanding this array of facts warranting a conclu-sion that respondent violated Section 8(a)(1) of the Act,small appliance department at Baileys Crossroads33I am mindful that the evidence discloses only that Vogin told this toFlynn However,this gives rise to two inferences The first is that news ofwhat Vogin said to Flynn soon came to the attention of other employees Thesecond is that Vogin madesimilar statementsto other people who workedin the store The result is the same regardless of which inference is drawnInasmuch as the two are not mutually inconsistent,Idraw both CfN L R BvClement Brothers Company, Inc, et at,407 F 2d 1027, 1029-30 (C A 5)See alsoCohen Bros Fruit Company,166 NLRB 88, 90559respondent makes the argument that it innocently offeredonly "minor,ministerial assistance"to its employees in thewriting of their letters repudiating the Union by furnishingthem with stationery and postage, preparing certified mailforms, and actually mailing the letters.Ifministerial assist-ance in a matter of this nature is ever innocuous,34 it was notso in this case.Furthermore,assuming that rendering ministerial assist-ance to employees in withdrawing union designation cardsisnot contrary to the Act, respondent went beyond thatpoint. By preparing the certified mail forms and by furnish-ing the postage for, and actually mailing,the letters writtenby itsemployees,respondent`exerted [an influence] uponsuch employees to complete the process of withdrawingfrom the Union which interfered with the rights of the em-ployees not to do so if, at any point, they chose not tocomplete the process."Cumberland Shoe Company, supra.To the same effect, see alsoS.E. Nichols-Dover, Inc., et al.,167 NLRB 832, 833, enfd. in this respect 414 F.2d 561 (C.A.3).In further support of its position respondent citesKDIPrecision Products, Inc.,176 NLRB No. 18. Respondent'sreliance on this case is, however,unavailing.If anythinKDI,inmyopinion,dictates a finding that respondent sconduct was violative of the Act.InKDIitwas expressly stated that "the Board has foundillegal assistance and employer interference in situationswhere a company mails[its employees'withdrawal]letters[to a union]; furnishes envelopes,paper,and postage formailing; keeps copies of the letters; summons its employeesto the office and requests them to sign letters prepared bythe employer." Specifically noting the absence of these fac-tors and the absence, as well, of "threats of reprisal," theBoard concluded, inKDI,that the employer involved hadnot violated Section 8(a)(1) of the Act, notwithstanding itssuggestion of language for employees to use in writing let-ters revoking their union authorization cards. Implicit inthis is the proposition that had these factors been presentthe Board would have come to a contrary conclusion.Here, many of the elements which were absent inKDIarepresent, including, as I have found, "threats of reprisal."This being so, the conclusion which was not reached inKDIbecause of their absence is required, namely, that respon-dent violated Section 8(a)(1) of the Act.Accordingly, I conclude that by soliciting employees torevoke or withdraw their union designation cards and byassisting them in doing so respondent engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.E.Contentions and Concluding Findings ConcerningRespondent's Alleged Violations ofSection 8(a)(3) of the ActAbsent an unlawful motive on the part of an employer,his discharge of an employee cannot be questioned. `Man-agement can discharge for good cause,or bad cause, or nocause at all. It has, as the master of its own business affairs,complete freedom with but one, specific,definite qualifica-34 InCumberland Shoe Company,160 NLRB 1256, 1259, the Board castdoubt upon the validity of a contention that an employer who furnishedassistance of the type under consideration in connection with employees'withdrawal from a union was performing a "ministerial act" not cognizableunder Section 8(a)(1) of the Act In this regard the Board said,"That termimplies that[the employer]was legally obligated to do what[it] did under thecircumstances and that no judgment on [its] part was involved as to thepropriety of the conduct"Apart from the question of "judgmentas tothe propriety of the conduct,"itneeds no citation of authority to establishthat respondent was not "legally obligated" to do what it did here 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion:itmay not discharge when the real motivatingpurposeis to do that which Section 8(a)(3) forbids."N.L.R.B. v.McGahey,et al,etc.,233 F.2d 406,413 (C.A. 5).Respondent was given cause,as it posits,to dischargeDavid Stevenson,a salesman in its Baileys Crossroads store.He did mouth obscenities in his final conversation withMorris Kottler,respondent's general manager.Further, hecalled respondent's store manager,George Casper,a liar.There is,thus,a factual basis for respondent's contention,set forth in its brief,that it discharged Stevenson"becauseof his improper conduct toward his manager and his use ofinsulting and vulgar language toward his manager andrespondent's general manager."However,this does not endthe matter.What must further be determined is whether thisfactual basis was seized upon b respondent as a pretext fordoing "that which Section 8(a))(3) forbids."35The GeneralCounsel asserts,and I agree,that this is the situation here.As respondent was aware,Stevenson was responsible fortheUnion'sorganizing campaign among its employeeswhich culminated in the"blitz" 6on Friday, March 20,1970. The very next day,with knowledge of the"blitz,"Kottler,res ondent'sgeneralmanager,wenttorespondent'sBalleys Crossroads store determined, I amconvinced,to discharge Stevenson for his part in theUnion's campaign.That this was Kottler's intention is made apparent by hisstatement to Eudailey,a salesman at Baileys Crossroads,that Stevenson would be discharged that day.The timing ofthis remark constitutes persuasive roof as to respondent'smotive 37 for dismissmgStevenson.1t was made while Kott-ler and Eudailey were talking about the Union on the dayfollowing the "blitz"and, significantly,before Stevensoncommitted the transgressions which respondent contendsgave it cause for his discharge.However, a seemingly proper basis had to be found tojustify the termination of Stevenson's employment. As tothis,Kottler knew that Stevenson had already refused toreimburse respondent for the dishonored check he was in-strumental in causing Casper,the manager of respondent'sBaileys Crossroads store,to accept,and it required no greatprescience,in the circumstances,to foretell that Stevensonwould continue in his refusal.It appears clear that Kottler'soriginal plan was to rely on this as the ground for dis-charging Stevenson. This is evident from Kottler's openinggambit at the backroom meetingon March 21 in which hegave Stevenson the alternative of making the check "good"or suffering discharge.As the meeting continued Kottler was soon given what onits face appeared to be a better ground for eliminating Ste-venson as an employee,one which would not conflict withrespondent's policy of not requiring a salesmen"to absorb.bad checks."Stevenson called Casper a liar and usedunseemly language in addressing Kottler.That respondent seized upon the opportunity so offeredit as a pretext to rid itself of -Stevenson because of his unionactivities is shown further by the different reasons for thedischarge given by respondent's two ranking agents on thescene at the time.Thus,Kottler,respondent s general man-ager,stated that Stevenson was discharged because of hisbehavior at the meeting and not because of the position hetook respecting the check.Contrarily,Casper,the managerof respondent'sBaileys Crossroads store,assigned as theground for Stevenson s dismissal his refusal to listen to theterms Kottler wanted to offer concerning the manner inwhich he could reimburse respondent for its loss occasionedby thedishonoring of the check."The ... giving of ...inconsistent,or contradictory reasons by management forthe discharge of [an employee]properly,may be consideredby theBoard. . .in determining the real motive whichactuated the [dischargge]"N.L.R.B. v. Radcliffe,et a!.,211F.2d 309, 314 (C.A.9), cert.denied 348 U.S. 833.Therefore,Irejectrespondent'scontentionthatStevenson's improper conduct was the basis for the termina-tion of his employment.I find,rather,that Stevenson wasdischarged because of the support he gave to the Union.Accordingly,I conclude that by discharging Stevenson,respondent engaged in an unfair labor practice within themeaning of Section 8(a)(3) and(1) of the Act.IVTHE EFFECT OF RESPONDENTS UNFAIRLABOR PRACTICES UPON COMMERCERespondent's unfair labor practices, as found above, oc-curring in connection with its operations described in sec-tion I, above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V THE REMEDYHaving found that respondent engaged in unfair laborpractices within the meaning of Section 8(a)(l) and (3) ofthe Act, my recommended Order will require respondent tocease and desist therefrom and to take such affirmativeaction as will effectuate the policies of the Act, including animmediate offer of full reinstatement to David Stevenson.Any backpay found to be due to Stevenson shall be comput-ed in accordance with the formula set forth inF.W. Wool-worth Company,90 NLRB 289, and shall include interest inthe amount and manner provided for inIsis Plumbing &Heating Co.,138 NLRB 716.In this connection, the Union urges on brief that this case"requires more than the usual cease and desist, sixty-daynotice posting, reinstatement and back pay remedies whichthe Board [generally] afford[s]. " Thus, the Union proposesthat, among other things, respondent be obliged to postnotices for 6 months, instead of the usual period of 60 days;that each employee be given a personal copy of the notice;and that respondent be ordered to make its premises availa-ble to the Union for organizational purposes.Although respondent s unfair labor practices were fla-grant, they can be adequately remedied, in my opinion, byan order, the entry of which I shall recommend, containingbroad cease-and-desist provisions and a requirement thatrespondent post notices in all the stores it operates under thetrade name of Sun Radio. In view of this, there is no needto depart from the Board's normal remedial policies in theextreme manner suggested by the Union.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW35McGahey,supra.36 As I have found,this consisted of the Union's sending organizers toeverystore operated by respondent for the purpose of distributing cards toall employees37 See,in this connection,N L R B v. Montgomery Ward & Co,Inc, 242F 2d 497, 502 (C.A. 2), cert. denied 355 U S 8291.Respondent is an employer within the meaning of Sec-tion 2(2) of theAct and is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2. The Unionis a labor organization within the meaningof Section2(5) of the Act. C.W. F. CORPORATION3. By coercively interrogating employees concerning theirattitude toward the Union and their signing of union au-thorization cards and by threatening employees with dis-charge for having signed such cards, respondent hasengaged,and is engagin g, in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.4.By soliciting employees to revoke or withdraw theirunion authorization cards and by assisting employees indoing so, respondent has engaged, and is engaging, in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.By discharging David Stevenson because of his ad-herence to, and his activity in support of, the Union, therebydiscouragmg membership in the Union, respondent has en-gaged, and is engagin , in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.6. The unfair labor practices engaged in by respondent asset forth in Conclusions of Law 3, 4, and 5, above, affectcommerce within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this case, and pursuantto Section 10(c) of the Act, I hereby recommend that theBoard issuethe following:ORDER 38C.W.F. Corporation, its officers, agents, successors, andassigns, shall:- I. Cease and desist from:(a) Coercively interrogating employees concerning their,or other employees', membership in, relationship to, activi-ties insupport of, attitudes toward, desires regarding, ormatters involving, Retail Store Employees Union Local No.400, or any other labor organization.(b) Coercively interrogating employees concerning their,or other employees', having signed cards authorizing RetailStore Employees Union Local No. 400, or any other labororganization, to represent them for purposes of collectivebar aining.(cg)Threatening employees with discharge, or any otherform of reprisal, or effectuating any such threat, for signingcards authorizing Retail Store Employees Union Local No.400, or any other labor organization, to represent them forpurposes of collective bargaining, or for joining or assistingin any other manner the foregoing named labor organiza-tion, or any other labor organization.(d) Ordering, directing, instructing, urging, soliciting, sug-gesting, or in any other manner inducing or encouragingemployees to withdraw, revoke, cancel, or nullify cardssignedby them authorizing Retail Store Employees UnionLocal No. 400, or any other labor organization, to representthem for purposes of collective bargaining.561discriminating in any manner against employees in regardto hire or tenure of employment or any term or conditionof employment.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rightto self-organization, to form, join,or assistlabor organizations, tobargain collectively throughrepresentativesof their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteedin Section7 of the National LaborRelations Act, as amended, or to refrain from any or allsuch activities, except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment in conformitywith Section 8(a)(3) of said Act.2. Take the following affirmative action which, it is found,will effectuate the policies of the National LaborRelationsAct, as amended:(a)Offer to David Stevensonimmediateand full rein-statementto his former job, or, if that jobno longer exists,to a substantially equivalent position without prejudice toany of his rights and privileges, and make him whole, in themanner setforth in thesection ofthisDecision entitled"The Remedy" for anyloss of earningshe may have suf-fered by reason of the discrimination practicedagainst him.(b)Notify David Stevenson, if presently servingtheArmed Forces of the UnitedStates,of his right to ull rein-statementupon application in accordance with theSelectiveServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at all its stores operated under trade name of SunRadio copies of the attached notice marked "Appendix."39Copies of said notice, on forms provided by theRegionalDirector for Region 5 of the National LaborRelationsBoard, after being duly signed by respondent's authorizedrepresentative, shall be posted by respondent immediatelyupon receipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places,including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps have beentaken to comply herewith.40(e)Assisting employees in writing or preparing letters orother documents for the purpose of withdrawing, revoking,canceling, or nullifying cards signed by them authorizingRetail Store Employees Union Local No. 400, or any otherlabor organization, to represent them for purposes of collec-tive bargaining by furnishing them with sample forms, sug-gestmg languagefor inclusion in such letters or otherdocuments, furnishing addresses, providing stationery orpostage, providing or preparing registered or certified mailforms, mailing or transmitting such letters or other doc-uments,or in any other manner facilitating the writing,preparation, mailing, or transmission of such letters or otherdocuments.(f)Discouraging membership in Retail Store EmployeesUnion Local No. 400, or any other labor organization, by38 In the event no exceptions are filedas provided by Section102 46 of theRules and Regulationsof theNational LaborRelations Board, the findings,conclusions,recommendations, and recommendedOrderherein shall, asprovidedin Section102.48of the Rules and Regulations, be adopted by theBoardand becomeits findings, conclusions,and order,and all objectionsthereto shallbe deemedwaivedfor all purposes.39 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice readmg"Posted byOrder of the National LaborRelations Board"shall be changed to read"PostedPursuant to a Judgmentof the UnitedStates Court of AppealsEnforcing an Order of the National LaborRelations Board."40 In theevent that thisrecommendedOrder is adoptedby the Board, thisprovision shall bemodifiedto read "Notifythe Regional Director for Re-gion 5,in writing,within10 days fromthe date of this Order,what stepsRespondenthas takento comply herewith." 562DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence,the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice and we intend to carry out the order of theBoard,and abide by the following:WE WILL NOT question you in any way about RetailStore Employees Union Local No. 400,Retail ClerksInternationalAssociation,AFL-CIO,or any otherunion;or whether you, or any other employee, signeda card for Retail Store Employees Union Local No. 400or any other union;or about your, or any otheremployee's,membership in Retail Store EmployeesUnion Local No 400 or any other union;or about howyou, or other employees,feelabout Retail StoreEmployees Union Local No. 400 or any other union.E WILL NOT fire you, or threaten to fire you, toprevent you from signing a card for Retail StoreEmployees Union Local No. 400,or any other union,or because you have already done so.WE WILL NOT order,urge,suggest,or ask that youcancel, revoke,or get back cards that you signed forRetail Store Employees Union Local No. 400 or anyotherunion;andWE WILL NOT threaten todischarge you unless you do so.WE WILL NOT help you in any way to write or mailletters to cancel,revoke,or get back cards that yousigned for Retail Store Employees Union Local No.400, or any other union.By this we mean that:WE WILL NOT give you the Union's address.WE WILL NOT give you paper or envelopes forsuch letters.WE WILL NOT tell you what you should say in suchletters.WE WILL NOT give you stain ps,or registered orcertifiedmail forms for such letters.WE WILL NOT fill out registered or certified mailforms for such letters.WE WILL NOT mail such letters for you.WE WILL NOT do anything else which might helpyou in writing or mailing such letters.WE WILL NOT fire you, lay you off, suspend you, failor refuse to give you back your job, or take any actionagainst you because you engage in union activity, or doWan thing for Retail Store Employees Union Local No.or any other union or because you do anything tobring in a union to represent you, or because you havealready done any of these things.As it has beendecided that we fired David Stevenson, a majorappliance salesman in our Baileys Crossroads store, fordoing these things WE WILL offer toput David Stevensonback to work at his oldjob, or if that job no longerexists to a job just like his old job,and WE WILL payDavid Stevenson for any wages he lost because we firedhim.WE WILL NOT in any way interfere with,restrain, orcoerce you in the exercise of any rights guaranteed toyou bytheNational Labor Relations Act. In thisconnection,WE WILL respect your rights toself-organization,to form,join,or assist any union, tobargaincollectivelythroughanyunionorrepresentative of your choice as to wages, hours ofwork, and any other term or condition of employment.You also have the right,which WE WILL also respect, torefrain from doing so.All our employees are free to become or remain, or notto become or remain,members of Retail Store EmployeesUnion Local No. 400, or any other labor union.C.W.F. CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, FederalBuilding, Room 1019, Charles Center, Baltimore, Maryland21201, Telephone 301-962-2822.